DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (WO 2019/070696 A1) in view of Sniffin et al. (US 2012/0231161 A1).
Regarding claim 1, Gunn discloses a steerable catheter robotic system (600; Fig. 9; par. [00046]), comprising: a catheter (100/600; Figs. 1 and 9; par. [00037]) removably insertable into an instrument channel of an endoscope (610; par. [00037]), the catheter comprising: a flexible outer sheath (110; Fig. 1) having a proximal end and a distal end; at least one flexible multi-lumen assembly (200; Fig. 3; par. [00017]) extending through the outer sheath (110), the multi-lumen assembly (200) having a proximal end and a distal end; a robotic instrument (120/620; Figs. 1 and 9) for performing a surgical procedure, the robotic instrument being operatively and removably attachable to the distal end of the multi-lumen assembly such that the robotic instrument is teleoperable (par. [00029]-[00030]).
However, Gunn does not specifically disclose a handle operatively and removably attachable to a proximal end of the catheter, the handle being configured for hand-held operation and having a joystick for steering the robotic instrument. Sniffin teaches an analogous robotic system wherein the insertion portion is steered using a handle (110; Fig. 1) operatively and removably attachable to a proximal end of the device (Fig. 1; par. [0028]), the handle being configured for hand-held operation and having a joystick (112; par. [0023]) for steering the robotic instrument (130). It would have been obvious to one having ordinary skill in the art to have provided the catheter of Gunn with the handle and mating mechanism of Sniffin in order to control the steering of the catheter while the operator freely moves in the operating room.
Regarding claim 2, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 1 wherein the joystick (Sniffin: 112) is configured to issue bending angle commands to thereby teleoperate the robotic instrument.
Regarding claim 3, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 2 wherein the handle (Sniffin: 110) is configured to be graspable with a single hand of a user, the joystick (Sniffin: 112) being located on the housing (Fig. 1) so that it is controllable in all pivotable positions using a single finger of the single hand while the handle is being grasped by the single hand.
Regarding claim 4, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 3 wherein the joystick (Sniffin: 112) is located on the housing so that it is controllable with a thumb of the single hand of the user (Fig. 1).
Regarding claim 5, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 1 wherein the at least one flexible multi-lumen assembly (200; Fig. 3) includes a plurality of flexible multi-lumen assemblies (Fig. 2; par. [00018]) and the robotic instrument includes a plurality of interconnected articulating segments (Fig. 2), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (par. [00029]-[00030]).
Regarding claim 6, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 1 further comprising a motor control unit (par. [00020] and [00025]; Sniffin: 114) operatively coupled to the proximal end of the at least one multi-lumen assembly for providing rotational movement that imparts translational movement to an actuating arrangement that steers the robotic instrument in accordance with the bending angle commands received from the joystick (par. [00020]).
Regarding claim 7, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 6 wherein the motor control unit (Sniffin: 114) is removably attachable to the handle (capable of being removed). 
Regarding claim 8, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 6 further comprising a processor (Sniffin: par. [0031]) configured to receive the bending angle commands from the joystick and translate the bending angle commands into rotational movement commands that are provided to the motor control unit to thereby teleoperate the robotic instrument.
Regarding claim 9, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 6 wherein the actuating arrangement includes: a plurality of control lumens (220; Fig. 3; par. [00017]) attached to and surrounding a central lumen (210; Fig. 3) to which one of the robotic instruments is removably attached (par. [00017]-[00018] and [00029]-[00030]) ; and a plurality of pull wires each extending through one of the control lumens (par. [00020]), a proximal end of each of the pull wires being operatively connected to the motor control unit (par. [00020]).
Regarding claim 11, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 1 further comprising a user interface (par. [00023]-[00024] and [00026]-[00027]) operatively communicating with the processor for receiving values of user controllable parameters.
Regarding claim 12, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 11 where one of the user controllable parameters adjusts a mapping between the bending angle commands from the joystick and the rotational angle commands provided to the motor control unit to thereby adjust a direction in which the robotic instrument appears to move on a display in response to displacement of the joystick in a specified direction (par. [00023]-[00024] and [00026]-[00027]).
Regarding claim 13, Gunn discloses a surgical arrangement, comprising: an endoscope (610; par. [00037]) having an insertion tube with an imaging system displaced on its distal end (Fig. 8; 26/24) and at least one instrument channel (Fig. 8; 22) extending therethrough; a catheter (620; Figs. 1 and 9; par. [00037]) removably insertable into an instrument channel, the catheter comprising: a flexible outer sheath (110; Fig. 1) having a proximal end and a distal end; at least one flexible multi-lumen assembly (200; Fig. 3; par. [00017]) extending through the outer sheath (110), the multi-lumen assembly (200) having a proximal end and a distal end; a robotic instrument (120/620; Figs. 1 and 9) for performing a surgical procedure, the robotic instrument being operatively and removably attachable to the distal end of the multi-lumen assembly such that the robotic instrument is teleoperable (par. [00029]-[00030]).
However, Gunn does not specifically disclose a handle operatively and removably attachable to a proximal end of the catheter, the handle being configured for hand-held operation and having a joystick for steering the robotic instrument. Sniffin teaches an analogous robotic system wherein the insertion portion is steered using a handle (110; Fig. 1) operatively and removably attachable to a proximal end of the device (Fig. 1; par. [0028]), the handle being configured for hand-held operation and having a joystick (112; par. [0023]) for steering the robotic instrument (130). It would have been obvious to one having ordinary skill in the art to have provided the catheter of Gunn with the handle and mating mechanism of Sniffin in order to control the steering of the catheter while the operator freely moves in the operating room.
Regarding claim 14, Gunn in view of Sniffin disclose the surgical arrangement of claim 13 wherein the joystick (Sniffin: 112) is configured to issue bending angle commands to thereby teleoperate the robotic instrument.
Regarding claim 15, Gunn in view of Sniffin disclose the surgical arrangement of claim 14 wherein the handle (Sniffin: 110) is configured to be graspable with a single hand of a user, the joystick (Sniffin: 112) being located on the housing (Fig. 1) so that it is controllable in all pivotable positions using a single finger of the single hand while the handle is being grasped by the single hand.
Regarding claim 16, Gunn in view of Sniffin disclose the surgical arrangement of claim 15 wherein the joystick (Sniffin: 112) is located on the housing so that it is controllable with a thumb of the single hand of the user (Fig. 1).
Regarding claim 17, Gunn in view of Sniffin disclose the surgical arrangement of claim 13 wherein the at least one flexible multi-lumen assembly (200; Fig. 3) includes a plurality of flexible multi-lumen assemblies (Fig. 2; par. [00018]) and the robotic instrument includes a plurality of interconnected articulating segments (Fig. 2), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (par. [00029]-[00030]).
Regarding claim 18, Gunn in view of Sniffin disclose the surgical arrangement of claim 13 further comprising a motor control unit (par. [00020] and [00025]; Sniffin: 114) operatively coupled to the proximal end of the at least one multi-lumen assembly for providing rotational movement that imparts translational movement to an actuating arrangement that steers the robotic instrument in accordance with the bending angle commands received from the joystick (par. [00020]).
Regarding claim 19, Gunn in view of Sniffin disclose the surgical arrangement of claim 18 wherein the motor control unit (Sniffin: 114) is removably attachable to the handle (capable of being removed). 
Regarding claim 20, Gunn in view of Sniffin disclose the surgical arrangement of claim 18 further comprising a processor (Sniffin: par. [0031]) configured to receive the bending angle commands from the joystick and translate the bending angle commands into rotational movement commands that are provided to the motor control unit to thereby teleoperate the robotic instrument.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Sniffin as applied to claim 1 above, and further in view of Sasaki et al. (US 2005/0065399 A1).
Regarding claim 10, Gunn in view of Sniffin disclose the steerable catheter robotic system of claim 1 but does not specifically disclose it further comprising an articulated arm having a first end removably attachable to the handle and a second end removably attachable to a proximal end of the endoscope. Sasaki teaches a medical device (30) that is inserted into a lumen of an endoscope (10) via an articulated arm (50A; Figs. 11A-14) having a first end (52; Figs. 11A-14) removably attachable to the handle (via 33) and a second end (54: Figs. 11A-14) removably attachable to a proximal end of the endoscope (Figs. 12-14). It would have been obvious to one having ordinary skill to have provided the articulated arm and corresponding part (33) of Sasaki to the system of modified Gunn in order to connect the catheter to the endoscope such that the operator does not have to hold both the endoscope and catheter and also allow the operator to adjust the location of the catheter relative to the endoscope. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/15/2022